PER CURIAM.
Affidavits were filed alleging Jeffrey Bernard Williams violated the conditions of his community control by failing to pay court costs and restitution, testing positive for marijuana and cocaine, and being away from his approved residence without approval on three occasions. After a hearing the trial judge found that Williams had committed all the violations alleged, revoked his community control, and sentenced him to concurrent terms of five years’ imprisonment and five and one-half years’ imprisonment. We reverse and remand.
The allegations regarding failure to pay court costs and restitution and the allegation that Williams was away from his approved residence without approval were adequately proven. The only evidence presented by the state to establish that Williams tested positive for cocaine and marijuana were lab reports setting forth urine test results. Hearsay cannot be the sole basis for revocation. Because there was no other direct evidence that Condition (6) (do not use intoxicants to excess) had been violated, community control could not properly be revoked based on the violation of Condition (6).
It cannot be determined from the record if the trial judge would have revoked Williams’ community control or imposed the same sentence for the remaining violations. We reverse the order of revocation and remand for redetermination.
ERVIN, BARFIELD and BENTON, JJ., concur.